      Case 3:14-cv-01033-ALB-SMD Document 227 Filed 04/09/21 Page 1 of 1
      Gas~·3:14-cv-01033-ALi3-SMD ·oocument208-1 Filed 03/22/21 P'age 1 of 1




                      IN·tiiEUNITED
                         ......   1 STATES:n1STRICT
                                    ··"·'    •· . . COURT       FOR
                                                     -. . . . . . ...

                           THE MIDDLE DISTRICT OF.ALABAMA
                                  EASTERN DMSION'

.Alexandria 1:1. Q1dnn,                                            )
                                                                   )
        Pbiintjff,:                                                )
v~.                                                                j      ClVIL ACTION'NO:
                                                                   )     . 3:14-cy-1033.,.AJ_.B
City of Tuskegee, Alabamat et al.,                                 )
                                                                   J
        Defendants.                                                )

                            JUROR QUESTIONNAIRE CERTIFICATION


        I,   Alrf$'•¥~                              coU~elfor          Jl{Alw:fi/t                ,do
hereby-certify that I will keep confidential the information containea in the juror qu,~stionnafres
                  )
arid that.I.agree to be respoilsible,fortheirreceipt, review, maintenance,;and.destruction. No

copies of.the questionnaires will be a.llowed to leave my office, either electronically .or jn bar.. copy.

1Jp~n completion of the empaneling ortlie jury, Iwill ensure that all copies.(incluaing electronic

copies) . ofthe. questionnaires of all jurors, including the questionnaires of the jurors selected to

serve, are:,immediately destroyed and returned to the court at the time of jury !!!election.

        I, the undersigned, inake this representation with the understanding thatany

d.i$~e.mjilat(on of jurorJl'.l{orinatfon, either intentional or negligent! will subject me and my client

to sanction.as a vi~lation of this court's:instructions to keep.all Juror information confidential.

        ], the undersigned, certify thatmy staff will keep: confidential the information contained in



                                           fl{h s; ~~
the juror 9uestionnaires.                               ~-·

Signature of Co. u_ nod of.Record:
             e of
               ~
                     0111isel of Record:     ti • S'.   ..::____ .:___
                                                            --.-".'--='-----------
                                           --#--l.l,.L4<-.L-&.-.




If-11ppifoable; sig1tatur"' of P~rson Obtaining ,Questionnaires·: _ _ _ _ _ _ _ _ _ _ __
Printed Name of Person Obtaining Questionnaires: _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date:
       --------

                                        Received copies of Jury Questionnaires from
                                      , cou.n_sel on 04/05/2021.~'Yr)~
